Exhibit 10.1

SUMMARY OF THE BECKMAN COULTER, INC
2006 EXECUTIVE ANNUAL INCENTIVE PLAN (AIP)


WHO PARTICIPATES:

·                  Key executives designated by the Chief Executive Officer
based on qualifying factors established by the Organization and Compensation
Committee (the Committee) of the Board of Directors

FUNDING THE OVERALL AIP AWARD POOL:

·                  The 2006 AIP is funded based on achievement of specified
financial metrics.

·                  The AIP pool is based on a participant’s assigned AIP level,
at target, but may vary based on final available funding.  While positions are
funded at this target, actual payments are determined by following the
Opportunity Award Guidelines.

·                  Each Global Business/Commercial Operations will have their
respective pools increased or decreased based on an organizational performance
assessment.

·                  Corporate staff will have their respective pools increased or
decreased based on company-wide performance assessment.

·                  An interpolated incentive award percentage is calculated for
incremental results that fall between achievement levels for financial results.

·                  The impact of one-time, non-recurring items will be excluded.

·                  Achievement of financial metrics as publicly reported does
not guarantee payments under the plan.


AIP AWARD DETERMINATION – OPPORTUNITY AWARD GUIDELINES:

·                  Opportunity Award guidelines provide maximum flexibility to
recognize and reward performance achievement. Because each Global
Business/Commercial Operations and CEO staff has a pool for funding awards that
cannot be exceeded, the actual award percentage an employee receives will be
determined by his or her organizational  performance, individual performance,
and the overall percentage distribution of performance ratings within the
organization/staff pool.  The formula for calculating the Opportunity Award is:

–Bonus Target x Corporate Payout Factor x Div/Group Payout Factor x Individual
Performance Assessment (zero sum rollup to Organization President Level)

·                  The Opportunity Award is calculated by multiplying the
percentage awarded based on individual performance by the participant’s actual
2006 base pay.

·                  The sum of all Opportunity Awards cannot exceed the available
AIP award pool funding.

AIP ADMINISTRATION GUIDELINES:

·                  The Committee administers the AIP on behalf of the company. 
This responsibility includes interpretation of the plan and the sole and
absolute discretion to establish plan provisions, performance measures,
performance targets, specific award levels, payment methodology and timing, and
participation eligibility.  All Committee interpretations, determinations and
actions will be final, conclusive and binding on all participants.  The
Committee has authorized the Chief Executive Officer as its designee in matters
of annual plan administration upon its approval of performance measures and
targets.

AIP TERMS AND CONDITIONS:

1.               All Corporate financial results will be measured on an “as
reported” basis with no adjustment for any effect of currency fluctuations.

 

1


--------------------------------------------------------------------------------


 

2.     Certain qualifying events, including mergers, acquisitions and
divestitures, and legal settlements, may cause a modification to the financial
measurements or calculations based on reportable information.  These events must
be: 1) unanticipated; 2) non-recurring; 3) material; 4) not part of normal
business operations; and/or 5) identified as an exception approved by the Chief
Executive Officer and the Organization and Compensation Committee of the Board
of Directors.

3.               To be eligible for an AIP award, a participant must be in
active pay status continuously through the last company-scheduled workday of the
year.  Partial payments may be considered subject to the full discretion of the
Committee or its designee, for retirees as defined by the company’s retirement
plan, who leave before the end of the plan year.

4.               The Committee or its designee may determine in its sole and
absolute discretion, the status and incentive award level for any participant
whose responsibilities are changed, and of any key employee who becomes eligible
to participate in the plan after the beginning of the performance period.

5.               AIP awards are payable either in cash or stock at the Company’s
discretion.

6.               The Committee at any time and from time to time may terminate,
suspend, modify or amend the plan.  Nothing in this plan or any award granted
shall confer on a participant any right to continue in the employ of the company
or interfere in any way with the right of the company to terminate anyone’s
employment.

2


--------------------------------------------------------------------------------